DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 09/28/2021.  As directed by the amendment: claim(s) 1, 10, 14, 17, and 19 are amended, claim(s) 4 and 11 have been cancelled, and no new claims have been added.  Thus, claims 1-3, 5-10, and 12-20 are pending in this application.
The applicant overcame the 112(a) rejection of claim 19 and the rejection is withdrawn.
The applicant overcame the 112(b) rejection of claim 17 and the rejection is withdrawn.
Response to Arguments
Applicant’s arguments, see page 8-10 of the Remarks, filed 08/10/2021, with respect to the rejection(s) of claim(s)  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Simply Hike (CamelBak Hydrobak, 1,5L, Hydration .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sliding mechanism” in claim 2.
The “sliding mechanism” is being interpreted as a bar that fits into a partially hollow support structure as stated in paragraph 0044 of the current application specification or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villegas (EP 3095432 A1).
Regarding claim 17, Villegas discloses a supplemental nutrition apparatus comprising: a reservoir (Fig. 1, container 200) coupled to and in fluid communication with a fluid passageway (Fig. 1, supply tube 20, col. 7, ln. 28-30), wherein the fluid passageway (Fig. 1, supply tube 20) comprises a proximal end (Fig. 1, second end portion 40) and a distal end (Fig. 1, first end portion 30) and is configured to communicate fluid from the reservoir (Fig. 1, container 200) to a fluid passageway outlet (Fig. 1, first end portion 30, col. 9, ln. 9-12), wherein the distal end (Fig. 1, first end portion 30) comprises an angled portion (The Examiner notes that Villegas states in Col. 8, lns. 6-16 that the supply tube 20 is allowed to move through the holes 120, 130 as required and that the tube 20 passes through them according to a double curve path, such double curved path can be seen from the supply tube 20 illustrated in right hand side of figure 

    PNG
    media_image1.png
    276
    713
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 6 of Villegas
Regarding Claim 18, Villegas discloses the supplemental nutrition apparatus of claim 17, wherein Villegas further discloses the reservoir comprises a reservoir outlet (Fig. 1, supply outlet 225) configured to communicate fluid from the reservoir (Fig. 1, container 200) to the fluid passageway (Fig. 1, supply tube 20, col. 8, ln. 48-52 and col. 9, ln. 9-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Villegas (EP 3095432 A1) in view of Tufts (US 10194701 B1) in further view of Simply Hike (CamelBak Hydrobak, 1,5L, Hydration Pack, https://www.youtube.com/watch?v=juByV_647JM).
Regarding claim 1, Villegas discloses A supplemental nutrition apparatus comprising: a reservoir (Fig. 1, container 200) coupled to and in fluid communication (Col. 7, ln. 28-30) with a fluid passageway (Fig. 1, tubing 20), wherein the fluid passageway (Fig. 1, tubing 20) is configured to communicate fluid (col. 9, ln. 9-12) from the reservoir (Fig. 1, container 200) to a fluid passageway outlet (Fig. 1, first end portion 30); and a support element belt (Fig. 6, nursing bra 300) comprising an elongated central portion (Examiner’s Annotated Figure 6 above) disposed between a first end (Examiner’s Annotated Figure 6 above) and a second end (Examiner’s Annotated Figure 6 above), and a back side configured to be disposed onto a user's skin (the nursing bra 300 is secured to the breast with the nipple shield 100 disposed through the opening 310 and pressed against the breast by the nursing bra 300 and connected to the nursing device 10 as described in col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2.); wherein the first end (Examiner’s Annotated Figure 6 above) is configured to be disposed adjacent to a first side of the user’s areola; wherein the second end (Examiner’s Annotated Figure 6 above) is configured to be disposed adjacent to a second side of the user’s areola; wherein the elongated central portion (Examiner’s Annotated Figure 6 above) is configured to traverse the user’s areola (The Examiner notes the central elongated portion is split into two different sides of the bra, wherein the two different sides of the bra combined to create the elongated central portion.  Wherein the second end in the annotated figure 6 of Villegas above shows a second end of the elongated central portion comprising the second side and the first side of the first end of the elongated central portion opposite of the second side, wherein the user’s areola’s is disposed between.  Furthermore, the Examiner notes the Villegas is fully capable of having the first end and second end of the central elongation portion being 
However, Tufts does teach wherein the garment (support element belt) has a sealing strip (i.e. silicone based adhesive, col. 3, ln. 38-39 of Tufts) applied to the inside or backside of the garment (support element belt) to form a seal along the breast of the patient (col. 3, ln. 33-36 of Tufts), thus prohibiting the garment (support element belt) to move while in use (col. 3, ln. 53-58 of Tufts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Villegas with the sealing strip applied to the inside or backside of the support element belt, thus prohibiting the support element belt to move while in use (col. 3, ln. 53-58 of Tufts).
Furthermore, Simply Hike teaches a supplemental nutrition apparatus (Annotated Simply Hike Figure below) comprising a first and second belt attachments (Annotated Simply Hike Figure below), a fluid passageway (Annotated Simply Hike Figure below) and a fluid passageway outlet (Annotated Simply Hike Figure below), and a clip (Annotated Simply Hike Figure below) on the first belt attachment (Annotated Simply Hike Figure below) that receives the fluid passageway to secure the excessive fluid passageway tubing in a convenient location that would be away from the baby’s 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Villegas in view of Tufts by combining the clip that is a part of the first belt attachment of the supplemental nutrition apparatus of Simply Hike to receive the fluid passageway in order to provide securement of excessive fluid passageway tubing away from the baby’s mouth to as to not interfere with breast feeding and making breast feeding discomforting to the baby.



    PNG
    media_image2.png
    742
    1188
    media_image2.png
    Greyscale

Examiner’s Annotated Figure of Simply Hike

Regarding claim 5, Villegas in view of Tufts in view of Simple Hike teaches the supplemental nutrition apparatus of claim 1, Villegas discloses further discloses wherein the reservoir (Fig. 1, container 200 of Villegas) comprises a reservoir outlet (Fig. 1, supply outlet 225 of Villegas) configured to communicate fluid (Col. 8, ln. 48-52 and col. 9, ln. 9-12 of Villegas) from the reservoir (Fig. 1, container 200 of Villegas) to the fluid passageway (Fig. 1, tubing 20 of Villegas).
Regarding claim 9, Villegas in view of Tufts in view of Simple Hike teaches the supplemental nutrition apparatus of claim 1, Villegas discloses further comprising an attachment element (Fig. 1, cord 250 of Villegas) disposed on the reservoir (Fig. 1, container 200 of Villegas) and configured to removably couple the supplemental nutrition apparatus (Fig. 1 of Villegas) to the user (Col. 9, lns. 44-49 of Villegas).
Regarding claim 10, Villegas discloses a supplemental nutrition apparatus comprising: a support element belt (Fig. 6, nursing bra 300) comprising an elongated central portion (see Examiner’s Annotated Figure 6 above) disposed between a first belt attachment (see Examiner’s Annotated Figure 6 above) and a second belt attachment (see Examiner’s Annotated Figure 6 above), wherein the first belt attachment (Examiner’s Annotated Figure 6 above) is configured to be disposed adjacent to a first side of a user’s areola, wherein the second belt attachment (Examiner’s Annotated Figure 6 above) is configured to be disposed to a second side of the user’s areola (The Examiner notes the central elongated portion is split into two different sides of the bra, wherein the two different sides of the bra combined to create the elongated central portion.  Wherein the second end in the annotated figure 6 of Villegas above shows a second end of the elongated central portion comprising the second side and the first 
However, Tufts does teach this limitation. Specifically, wherein the garment (support element belt) has a sealing strip (i.e. silicone based adhesive, col. 3, ln. 38-39 of Tufts) applied to the inside or backside of the garment (support element belt) to form a seal along the breast of the patient (col. 3, ln. 33-36 of Tufts), thus prohibiting the garment (support element belt) to move while in use (col. 3, ln. 53-58 of Tufts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Villegas with the sealing strip applied to the inside or backside of the support element belt (see Examiner’s Annotated Figure 6 above for support element belt), thus prohibiting the support element belt 
Furthermore, with the device as modified by Villegas in view of Tufts having the adhesive on the first belt attachment and the second belt attachment, the device of Villegas in view of Tufts shows the first and second belt attachments is configured to be disposed away from the user’s areola such that the adhesive is not brought into a child’s mouth during use of the supplemental nutrition apparatus. Therefore, the device of Villegas in view of Tufts is fully capable of performing the functional language as this part of the claim 10 is functional language.
Furthermore, Simply Hike teaches a supplemental nutrition apparatus (Annotated Simply Hike Figure above) comprising a first and second belt attachments (Annotated Simply Hike Figure above), a fluid passageway (Annotated Simply Hike Figure above) and a fluid passageway outlet (Annotated Simply Hike Figure above), and a clip (Annotated Simply Hike Figure above) on the first belt attachment (Annotated Simply Hike Figure above) that receives the fluid passageway to secure excessive fluid passageway tubing away from the baby’s mouth to as to not interfere with breast feeding and making breast feeding discomforting to the baby.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Villegas in view of Tufts by combining the clip that is a part of the first belt attachment of the supplemental nutrition apparatus of Simply Hike to receive the fluid passageway in order to provide 
Regarding claim 12, Villegas in view of Tufts in further view of Simple Hike teaches the supplemental nutrition apparatus of claim 10, Villegas further discloses wherein the at least one fluid passageway fastener (Fig. 6, opening 310 of Villegas) comprises an aperture disposed in and defined by the elongated central portion (see Examiner’s Annotated Figure 6 above).
Regarding claim 13 Villegas in view of Tufts in further view of Simple Hike teaches the supplemental nutrition apparatus of claim 12, wherein the at least one fluid passageway fastener (Fig. 6, opening 310 of Villegas) comprises any other fastener suitable for coupling (The Examiner notes that the nursing bra 300 (support element belt) is secured to the breast with the nipple shield 100 disposed through the opening 310 and pressed against the breast by the nursing bra 300 and connected to the nursing device 10 as described in col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2 and therefore, the at least one fluid passageway fastener is a suitable for coupling the fluid passageway to the elongated central portion.) the fluid passageway (Fig. 1, tubing 20 of Villegas) to the elongated central portion (see Examiner’s Annotated Figure 6 above), and is configured to be disposed in a child's mouth during use of the supplemental nutrition apparatus (col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2 of Villegas).
Furthermore, the Examiner notes that since the nipple shield 100 is disposed through the opening 310 (fluid passageway fastener) of the nursing bra 300 (support element belt) and is pressed against the bra 300 (support element belt), the elongated central portion (See 
Regarding claim 16, Villegas in view of Tufts in further view of Simple Hike teaches the supplemental nutrition apparatus of claim 10, Villegas discloses further comprising a unitary support frame (Fig. 1, nipple shield 100 of Villegas), wherein the first belt attachment (See Examiner’s Annotated figure 6 above) and the second belt attachment (See Examiner’s Annotated figure 6 above) comprise at least one of apertures (the shoulder straps at the upper ends of the nursing bra 300, Fig. 6, these are considered to be the apertures of Villegas) and wherein the first belt attachment (See Examiner’s Annotated figure 6 above) and the second belt attachment (See Examiner’s Annotated figure 6 above) are configured to couple the support element belt (See Examiner’s Annotated figure 6 above) to the unitary support frame (Fig. 1, nipple shield 100, the Examiner notes that the nursing bra 300 (support element belt) is secured to the breast with the nipple shield 100 disposed through the opening 310 and pressed against the breast by the nursing bra 300 and connected to the nursing device 10 as described in col. 7, ln. 24-32, col. 7, ln. 42 to col. 8, ln. 16, and col. 9, ln. 50 to col. 10, ln. 2 of Villegas).
Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Villegas (EP 3095432 A1) in view of Tufts (US 10194701 B1) in view of Simple Hike in further view of Henrciksen (US 20050266770 A1).
Regarding claim 14, Villegas in view of Tufts in view of Simple Hike teaches the supplemental nutrition apparatus of claim 10, and Tufts does teach wherein the adhesive is disposed on a back side of the support element belt as stated in claim 10 wherein the 
However, Henricksen does teach this limitation of a support element belt (Fig. 1, brassiere embodiment 10) comprising a first (Fig. 1, straps 10) and second (Fig. 1, straps 10) belt attachment with an adhesive material (Fig. 1, frictionally adhesive material 15) on the back side of the first (Fig. 1, straps 10) and second (Fig. 1, straps 10) belt attachments and the support element belt (Fig. 1, brassiere embodiment 10) wherein the adhesive material is to keep the support element belt in place when in use (paragraph 0041 of Henricksen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to have modified the device of Villegas in view of Tufts with the adhesive material applied to the back side of the first and second belt attachments of Henricksen in order to secure the garment in place while in use (paragraph 0041 of Henricksen).

    PNG
    media_image3.png
    562
    735
    media_image3.png
    Greyscale

Annotated Figure 1 of Henricksen
Regarding claim 15, Villegas in view of Tufts in view of Simple Hike in view of Henricksen teaches the supplemental nutrition apparatus of claim 14, Tufts further teaches the support element belt (Fig. 2, brassiere 100 of Tufts) is configured to adhere directly to a user's breast (col. 3, ln. 33-36 of Tufts).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Villegas (EP 3095432 A1) in view of Tufts (US PG Pub US 10194701 B1) in view of Simple Hike in further view of Bane (US 20110270164 A1).
Regarding claim 3, Villegas in view of Tufts in view of Simple Hike teaches the supplemental nutrition apparatus of claim 1, and Villegas does disclose a nipple shield 100 is made of a suitable flexible material such as silicone and wherein the nipple shield is part of the support element belt (300) when in use (the nursing bra 300 is secured to the breast with the 
However, Bane teaches this limitation of silicone is BPA-free and a food-grade material as stated in paragraph 0015 of Bane.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention that the silicone material disclosed by Villegas is a BPA-free and food-grade material as Bane teaches that silicone is BPA-free and food-grade (paragraph 0008 of Bane).  Furthermore, such a material provides a safe contact between the mother and infant.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Villegas (EP 3095432 A1) in view of Tufts (US PG Pub US 10194701 B1) in view of Simple Hike in further view of Larsson 2 (US Patent 5474193 A).
Regarding claim 6, Villegas in view of Tufts in view of Simple Hike teaches the supplemental nutrition apparatus of claim 5, Villegas further discloses a reservoir (Fig. 1, container 200 of Villegas) except wherein the reservoir further comprises at least one guide hook.
However, the embodiment of figure 1 Larsson 2 does disclose a supplemental nursing device (Fig. 1, supplemental nursing device 10 of Larsson 2) that provides a suckling infant with a liquid diet supplement simultaneously with normal breast feeding (Abstract of Larsson 2).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Villegas in view of Tufts in view of Simple Hike by substituting the snap-lock hook of Larsson with the loop of Villegas in order to reduce any gravity feed which might occur if the device was located higher than the level of the breast’s nipple, and assures that only suckling will draw supplement from the container (Col. 5, lns. 1-7, of Larsson 2).
Regarding claim 7, Villegas in view of Tufts in view of Simple Hike in view of Larsson 1 teaches the supplemental nutrition apparatus of claim 6, Villegas further discloses wherein the reservoir (Fig. 1, container 200 of Villegas) further comprises a reservoir mounting element (Fig. 1, cord 250, col. 9, ln. 44-47 of Villegas).
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Villegas (EP 3095432 A1) in view of Tufts (US PG Pub US 10194701 B1) in view of Simple Hike in view of Larsson 1 (US Patent 4687466) in Further view of Marty (US 5601199 A) 
Regarding claim 8, Villegas in view of Tufts in view of Larsson 1 teaches the supplemental nutrition apparatus of claim 7, except wherein the reservoir further comprises a filter configured to separate solids from fluid nutrition communicated into the fluid passageway. 
However, Marty teaches a reservoir (Fig. 3, nursing bottle, Col. 4, lns. 35-48 of Marty) comprising a filter (Fig. 3, filter member 1 of Marty) fixed to the top edge of the neck portion 26 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Villegas in view of Tufts in view of Simple Hike in view of Larsson by combining the filter of Marty in order to prevent the fluid passageway to be blocked (Col. 4, lns. 51-55 of Marty).
Claim(s) 19 is rejected to under 35 U.S.C. 103 as being unpatentable over Villegas (EP 3095432 A1) in view of Larsson (US Patent 4687466) [hereinafter Larsson 1].
Regarding Claim 19, Villegas discloses the supplemental nutrition apparatus of claim 18, but does not explicitly disclose wherein the reservoir (Fig. 1, container 200) further comprises at least one guide hook.  The Examiner notes that Villegas does disclose the use of an attachment ring (Fig. 1, attachment ring 240) being attached to the reservoir (Fig. 1, container 200).
However, Larsson 1 teaches a supplemental nursing device (Fig. 1, 10 of Larsson 1) that provides a suckling infant with a liquid diet supplement simultaneously with normal breast 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Villegas by substituting with the snap-lock hook of Larsson in order to reducing any gravity feed which might occur if the device was located higher than the level of the breast’s nipple, and assures that only suckling will draw supplement from the container (col. 5, ln. 1-7 of Larsson 1).
Claim(s) 20 is rejected to under 35 U.S.C. 103 as being unpatentable over Villegas (EP 3095432 A1) in view of Larsson (US Patent 5474193 A) [hereinafter Larsson 2].
Regarding Claim 20, Villegas discloses the supplemental nutrition apparatus of claim 17, Villegas also discloses the reservoir (Fig. 1, container 200) comprises a reservoir mounting element (Fig. 1, ring 240), except Villegas does not discloses wherein the reservoir mounting element configured to slide over a bra strap and reversibly snap closed.
However, Larsson 2 teaches specifically a supplemental nursing device (Fig. 1, 10 of Larsson 2) with a reservoir (Fig. 1, container 11 of Larsson 2) comprising a reservoir mounting element (Fig. 1, clamp or clip 23 and rubber band 27 of Larsson 2) and Larsson further teaches that the reservoir mounting element (Fig. 1, clamp or clip 23 and rubber band 27 of Larsson 2) specifically the clamp or clip 23 has a pair of jaws which are biased into engagement with each other, here by the natural resiliency of the plastic clip material, the clamp or clip can be attached to a cord 19 or alternatively can be used to attach the device to an article of clothing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Villegas by substituting the reservoir mounting element of Villegas with the reservoir mounting element of Larsson in order to reduce any gravity feed which might occur if the device was located higher, and assures that only suckling will draw supplement from the container (Col. 4, lns. 47-50 of Larsson 2).
Furthermore, the device of Villegas in view of Larsson is fully capable performing the function of the reservoir mounting element of the reservoir being slid over the bra strap and reversibly snap closed as claim 20 is functional language.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073. The examiner can normally be reached Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783